Citation Nr: 0115979	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for 
service-connected sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  His DD214 form shows that he served in the 
Army as a heavy vehicle driver.  He did not receive any 
decorations, badges, etc. connoting combat service.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for defective hearing, denied service 
connection for tinnitus, denied an increase in a 
noncompensable rating for service-connected sinusitis, 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for a skin 
disorder secondary to Agent Orange exposure, and denied 
service connection for numbing and tingling of the upper 
extremities secondary to Agent Orange exposure.  The veteran 
was notified of this decision in July 1999.  A notice of 
disagreement was received in December 1999 with respect to 
all of the determinations.  The statement of the case was 
issued in January 2000.  A substantive appeal was received in 
June 2000, which only addressed the issues of whether new and 
material evidence had been presented to reopen a claim for 
service connection for defective hearing, entitlement to 
service connection for tinnitus, and entitlement to an 
increased rating for service-connected sinusitis.

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for a skin 
disorder secondary to Agent Orange exposure, and entitlement 
to service connection for numbing and tingling of the upper 
extremities secondary to Agent Orange exposure are not on 
appeal at this time.  

In December 1999, the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD).  Such 
issue is not in appellate status and is referred to the RO 
for appropriate action.  It is not inextricably intertwined 
with the issue on appeal.


FINDINGS OF FACT

1.  In an unappealed November 1988 decision, the RO denied 
service connection for defective hearing.  

2.  Evidence received since the November 1988 determination 
by the RO is not cumulative or redundant of evidence 
previously considered and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's sinusitis is manifested headaches, with no 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, no non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, and no X-ray 
evidence of sinusitis.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for defective hearing.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156 (2000).

2.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6512 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1967 to December 1969, including service in Vietnam.

Service medical records reflect treatment for sinusitis and 
headaches.  On medical examination performed for induction 
purposes in December 1967, the veteran's ears were listed as 
normal.  No disqualifying defects were found, and the 
veteran's physical profile (PULHES) included H-2 (slightly 
impaired) for hearing.  The examiner indicated that the 
veteran had impaired hearing.  On medical examination 
performed for separation purposes in October 1969, the 
veteran's ears were listed as normal.  Audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, and 4,000 hertz as 0, -5, -5, and -5 
respectively, in the right ear; and 5, 0, 0, 0 in the left 
ear.  No disqualifying defects were found, and the veteran's 
physical profile (PULHES) included H-1 (normal) for hearing.  
In a report of medical history completed in conjunction with 
the separation examination in October 1969, the veteran 
reported a history of ear, nose or throat trouble.  He denied 
a history of hearing loss.  Service medical records dated 
subsequent to the induction examination are negative for 
hearing loss.

In August 1970, the veteran submitted a claim for service 
connection for residuals of a 155-millimeter blast in 1968, 
including frontal headaches, eye strain, hearing and nasal 
impairment, and dulling of the senses.

At an October 1970 VA audiological examination, audiometric 
testing revealed pure tone decibel thresholds at 500, 1,000, 
2,000, and 4,000 hertz to be 5, 5, 5, and 0 respectively, in 
the right ear; and 5, 5, 5, and 5 in the left ear.  Speech 
discrimination testing was 100 percent correct in each ear.

At a November 1970 VA medical and neurological examination, 
the veteran reported that he was exposed to a 155-millimeter 
cannon blast during service.  He said that the blast was 
about 100 yards away from him.  He complained of occasional 
tinnitus, and occasional difficulty understanding speech.  
The pertinent diagnoses were partial cerumen (wax) impaction 
of the right ear, minimal high frequency hearing loss in left 
ear if shown by audiogram, due to acoustic trauma in 
labyrinth, and mild chronic sinusitis.

At a November 1970 VA neuropsychiatric examination, the 
veteran reported that he was exposed to prolonged combat in 
Vietnam, and that he sustained an injury at that time from a 
nearby 155-millimeter blast.  He said he was not rendered 
unconscious, but went to the emergency treatment section, and 
returned to combat.  He stated that after that incident, both 
of his ears were impaired.  He reported in-service treatment 
for an ear condition, but said he was not hospitalized.  The 
examiner found no neuropsychiatric condition.

In a January 1971 decision, the RO established service 
connection for sinusitis, with a noncompensable evaluation.  
Such evaluation has remained in effect to the present.  The 
RO also denied service connection for defective hearing on 
the basis that the veteran's hearing was within normal 
limits.  The veteran was notified of this decision by a 
letter dated in January 1971 and mailed to his current 
address, and he did not appeal.

By a letter dated in February 1976, the veteran stated that 
he was not notified of the decision on his 1970 claim.  By a 
letter to the veteran dated in February 1976, the RO again 
informed him of the determinations rendered in January 1971, 
and advised him that notice was sent to his current address 
at that time.

In September 1988, the veteran submitted an application to 
reopen the previously denied claim for hearing loss.  He said 
he was hard of hearing in his left ear.

By a statement dated in November 1988, the veteran asserted 
that during service in 1968, a rocket-propelled grenade 
(R.P.G.) round landed near him which caused a hearing problem 
in his left ear.  He also complained of ringing sounds.  He 
stated that VA doctors told him that his hearing problems 
were caused by a loud explosion.

In a November 1988 decision, the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for defective hearing.  The veteran 
was notified of this decision in December 1988 and he did not 
appeal.

In January 1999, the veteran submitted a claim for an 
increased rating for sinusitis, and said he experienced 
headaches on a daily basis, which were sometimes severe.  He 
also contended that he had hearing loss which was related to 
service.

At a February 1999 VA ear, nose and throat (ENT) examination, 
the veteran reported that during service, he was exposed to a 
lot of explosives and gunfire during service in Vietnam in 
the late 1960s.  He presented for evaluation of decreased 
hearing acuity and tinnitus, and sensitivity to high-pitched 
noises.  He also complained of sinus problems, primarily a 
headache which began in the back of his neck and moved 
forward to the top of the head to the front.  He denied any 
nasal congestion and drainage, any purulent drainage, or sore 
throat.  On examination, the nose was patent (unobstructed).  
An audiogram showed high frequency hearing loss, mild to 
moderate in the left ear.  Speech reception thresholds were 
normal bilaterally, and discrimination scores were normal.  A 
sinus X-ray study showed no evidence of sinus disease.  The 
diagnostic assessments were high frequency hearing loss of 
the left ear, and muscle contraction headache.

By a statement dated in December 1999, the veteran said that 
he was gathering medical evidence to support his claim.  He 
did not report any treatment for tinnitus, hearing loss, or 
sinusitis, and did not subsequently submit any additional 
medical evidence.  By a statement dated in June 2000, the 
veteran asserted that he had chronic headaches, severe 
hearing loss, and tinnitus which were related to service.


II.  Analysis

A.	New and Material Evidence to Reopen a Claim for Service 
Connection for Defective hearing 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service incurrence will be presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

In the present case, a claim for service connection for 
defective hearing was twice previously denied by the RO, most 
recently in November 1988.  The veteran did not appeal this 
decision, and the decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

When the RO denied the claim for service connection for 
defective hearing in November 1988, it considered the 
veteran's service medical records and reports of VA 
examinations performed in 1970, including an audiometry 
examination which did not show hearing impairment.

Additional evidence submitted since the November 1988 
decision includes a report of a VA ENT examination reflecting 
that the veteran reported significant noise exposure in 
service, and a diagnosis of mild to moderate high frequency 
hearing loss of the left ear.  Such record is both new and 
material, as it suggests service incurrence of defective 
hearing, and is therefore so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge, supra.  In this regard, 
the Board again notes that, for the purpose of assessing 
whether evidence is new and material, it is presumed to be 
credible.  The Board therefore finds that the previously 
denied claim for service connection for defective hearing has 
been reopened by new and material evidence, and thus the 
claim must be reviewed on a de novo basis.  Manio, supra.

B.	Increased Rating for Sinusitis 

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

The appellant was notified by means of a January 2000 
statement of the case that he needed to submit medical 
evidence of symptoms of sinusitis.  He did not submit such 
evidence or identify any medical treatment for sinusitis.  In 
regard to VA's duty to assist the veteran in substantiating 
his claim, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim, and 
that neither the veteran nor his representative have pointed 
to any additional records that have not been obtained and 
which would be pertinent to the present claim.  Therefore, 
the Board finds that all facts that are relevant to this 
issue have been properly developed and that no further action 
is required in order to comply with VA's duty to assist.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to 
be codified at 38 U.S.C. § 5103A].

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  While the veteran's entire medical 
history must be borne in mind in rating a service connected 
disability (See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)), the present level of disability is of primary 
concern in a claim for an increased rating.  In this regard, 
the more recent evidence is generally the most relevant in 
such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Under Diagnostic Code 6512, a noncompensable rating is in 
order when sinusitis is detected by X-ray only.  A 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation for sinusitis requires three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment (four to six weeks); or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating requires sinusitis following 
radical surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512 
(2000).

Applying the above criteria to the facts in this case, the 
Board concludes that the veteran's symptomatology does not 
warrant a disability rating in excess of 0 percent, as the 
medical evidence does not demonstrate that the veteran has 
any incapacitating or non-incapacitating episodes of 
sinusitis per year.  The only symptom reported by the veteran 
is headaches, and on recent VA examination in February 1999, 
the examiner diagnosed a muscle contraction headache, not a 
sinus headache.  An X-ray study showed no evidence of sinus 
disease.  The evidence of record does not indicate that his 
condition is manifested by sinus pain or purulent discharge, 
or that he requires prolonged antibiotic treatment or 
experiences incapacitating episodes of sinusitis.

It has not been shown that the veteran has regular 
recurrences of sinusitis, much less episodes which have been 
incapacitating, occurring with the frequency as contemplated 
by the criteria for a 10 percent rating.  The Board finds 
that this disability picture is therefore consistent with no 
more than a noncompensable percent rating under the criteria 
of Diagnostic Code 6512.  Thus the criteria for a 10 percent 
rating are not met and the preponderance of the evidence is 
against the claim for an increased compensable rating for 
sinusitis.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6512 
(2000); VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for defective hearing.

An increased rating for sinusitis is denied.


REMAND

The veteran contends that he has hearing loss and tinnitus 
which are attributable to his military service.  In light of 
the current Board decision reopening the claim for service 
connection for defective hearing, the issue of service 
connection for defective hearing must now be considered on a 
de novo basis.  The Board finds that with respect to this 
claim, as with the claim for service connection for tinnitus, 
a remand is required in this case to comply with the duty to 
assist.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In this regard, the Board notes that neither hearing loss nor 
tinnitus was noted on medical examination performed for 
separation purposes in October 1969.  The veteran has 
repeatedly related that he was exposed to the sound of 
explosions during combat in Vietnam.  The veteran's DD Form 
214 does not show any combat citations, and the veteran's 
primary military occupational specialty was that of a heavy 
vehicle driver.  The veteran complained of hearing impairment 
in August 1970, which he related to an in-service explosion.  
In November 1988, he complained of a hearing problem and 
ringing in his ear (tinnitus).  He currently complains of 
both tinnitus and hearing loss.

The veteran's representative has asserted that the veteran is 
entitled to the application of 38 U.S.C.A. 1154(b) (West 
1991).  Section 1154(b) addresses a combat veteran's ability 
to allege that an event occurred in service while engaging in 
combat.  See id.; Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which must also be shown to establish service 
connection.  The Board finds that the RO should determine 
whether the veteran served in combat with the enemy, and 
should attempt to obtain a copy of the veteran's service 
personnel records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Moreover, by a statement dated in March 1999, the veteran 
reported that he was treated for hearing loss and tinnitus at 
the Erie VA Medical Center (VAMC) and at the Pittsburgh VAMC 
shortly after discharge from service.  The Board notes that 
the veteran underwent VA examinations at the Pittsburgh VAMC 
in 1970, but there are no treatment records from either 
facility dated soon after the veteran's December 1969 
discharge.  The RO should attempt to obtain any VA medical 
records reflecting treatment for hearing loss or tinnitus 
dated since the veteran's separation from service.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A); See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The 
veteran is advised that he may submit pertinent medical 
records and lay statements.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103).

The RO should then schedule the veteran for a VA audiological 
examination to determine the etiology of any current 
defective hearing or tinnitus.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain a copy of the veteran's service 
personnel records.  In addition, any 
available avenues of development to 
determine whether the veteran engaged in 
combat should be accomplished.  The RO 
should then determine whether the veteran 
engaged in combat with the enemy.

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for hearing loss or tinnitus 
since separation from service.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  In particular, the RO 
should attempt to obtain any treatment 
records from the Erie and Pittsburgh 
VAMCs dated within five years after the 
veteran's December 1969 separation from 
service.  In addition, the veteran should 
attempt to obtain statements from the VA 
examiners who alleged a relationship 
between his hearing loss and military 
service.  If he needs assistance in 
contacting these physicians, he should 
request same from the RO.

The veteran should also be asked to 
submit any additional relevant medical 
records he may have in his possession, 
and to submit pertinent lay statements.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

4.  The RO should then schedule the 
veteran for a VA audiological examination 
to determine the etiology of any current 
hearing loss or tinnitus.  It is 
imperative that the claims folder be 
provided to and reviewed by the examiner.  
The examiner should obtain a history from 
the veteran regarding any noise exposure 
during and after service.  All clinical 
findings should be reported in detail.  
If hearing loss or tinnitus is diagnosed, 
the physician should express an opinion 
as to whether it is at least as likely as 
not 50/50 that any such disability had 
its onset during military service or is 
otherwise related to such service.

5.  Thereafter, the RO should review the 
claims for service connection for 
defective hearing and tinnitus.  If the 
claims remain denied, then a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


